Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 1/13/2022.
In the Instant Amendment, Claim(s) 1, 6, 15 has/have been amended; Claim(s) 8 and 17 was/were cancelled; Claim(s) 1 is/are independent claims. Claims 1-7, 9-16 and 18 have been examined and are pending in this application.

Response to Arguments
The objection to claim 18 is withdrawn because of the amendment addressing the issue. It is noted that claim 18 has been amended, but the Applicant did not indicate as amended.
The rejections of claims 6 and 15 under 35 U.S.C. 112(b) are withdrawn because of the amendment and the persuasive argument in the remarks (page 6).
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 regarding the limitation A in the remarks (pages 6-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) in view of Kanai et al (US 20130168148 A1).
Regarding claim 1, Liao teaches An image shooting apparatus (Figs. 1, 2), comprising a support base (70), an image shooting circuit board (40), a first image shooting assembly (21), and a second image shooting assembly (22), wherein the support base is provided with an accommodating chamber (Fig. 1); the image shooting circuit board (40) is disposed in the accommodating chamber (Fig. 1), and the image shooting circuit board (40) divides the accommodating chamber into a first accommodating chamber and a second accommodating chamber (Fig. 1); the first image shooting assembly (21) is disposed in the first accommodating chamber, and the second image shooting assembly (22) is disposed in the second accommodating chamber (Fig. 1);
the first image shooting assembly (21) comprises a first lens and a first image sensor (212, 31), wherein the first image sensor is attached to a first side of the image shooting circuit board (40), and the first image sensor receives an incident light passing through the first lens for imaging (Fig. 1); and
the second image shooting assembly (22) comprises a second lens and a second image sensor (222, 32), wherein the second image sensor is attached to a second side of the image shooting circuit board (40), the second side opposite to the first side, and the second image sensor receives an incident light passing through the second lens for imaging (Fig. 1),

wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil.
However, in the same field of endeavor Kanai teaches
wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil (Kanai: Figs. 1A, 2G, 2H, 2I, 2J; paras. 0073, 0093-0097, 0145; multilayer wiring board 1 includes double-sided wiring boards 4, insulating substrates 8 for connection, insulating substrates 59 for connection, outermost wirings 9; the multilayer wiring board 1 comprises a first top circuit board [9, 59] and a second bottom circuit board [9, 59] and a heat conducting layer 4 formed of copper foil 55 disposed between the top and bottom circuit boards; using the multilayer wiring board 1 as circuit board 13 in Liao: the top image sensor 31 is attached to the top circuit board and the bottom sensor 32 is attached to the bottom circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kanai in Liao to have wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil 

Regarding claim 2, the combination of Liao and Kanai teaches everything as claimed in claim 1. In addition, Liao teaches further comprising a first drive motor (60), wherein the first drive motor is disposed in the accommodating chamber, and the first drive motor is capable of driving the first image shooting assembly and the second image shooting assembly to move (Figs. 1-2; para. 0023).

Regarding claim 3, the combination of Liao and Kanai teaches everything as claimed in claim 1. In addition, Liao teaches further comprising at least one of a second drive motor (60) and a third drive motor (optional) (Figs. 1-2; para. 0023), wherein 
the second drive motor (60) is disposed in the first accommodating chamber, and the second drive motor is capable of driving the first lens (212) to move (Figs. 1-2; para. 0023); and
the third drive motor is disposed in the second accommodating chamber, and the third drive motor is capable of driving the second lens to move (optional).

Regarding claim 10, the combination of Liao and Kanai teaches everything as claimed in claim 1. In addition, Liao teaches A mobile terminal (paras. 0001, 0002), comprising the image shooting apparatus according to claim 1 (as presented above in claim 1).

Regarding claims 11 and 12, claims 11 and 12 reciting features corresponding to claims 2 and 3 are also rejected for the same reasons presented above, respectively.


Claims 1, 4, 5, 9, 10, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1).
Regarding claim 1, Kuroda teaches An image shooting apparatus (Fig. 7), comprising a support base (26), an image shooting circuit board (13), a first image shooting assembly (6), and a second image shooting assembly (10), wherein the support base is provided with an accommodating chamber; the image shooting circuit board (13) is disposed in the accommodating chamber, and the image shooting circuit board (13) divides the accommodating chamber into a first accommodating chamber (6) and a second accommodating chamber (10); the first image shooting assembly (6) is disposed in the first accommodating chamber, and the second image shooting assembly (10) is disposed in the second accommodating chamber (Fig. 7; paras. 0036, 0037, 0041);
the first image shooting assembly comprises a first lens and a first image sensor, wherein the first image sensor is attached to a first side of the image shooting circuit board, and the first image sensor receives an incident light passing through the first lens for imaging (Fig. 7; paras. 0036, 0037, 0041); and
the second image shooting assembly comprises a second lens and a second image sensor, wherein the second image sensor is attached to a second side of the image shooting circuit board, the second side opposite to the first side, and the second image sensor receives an incident light passing through the second lens for imaging (Fig. 7; paras. 0036, 0037, 0041),
but fails to teach
wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil.

wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil (Kanai: Figs. 1A, 2G, 2H, 2I, 2J; paras. 0073, 0093-0097, 0145; multilayer wiring board 1 includes double-sided wiring boards 4, insulating substrates 8 for connection, insulating substrates 59 for connection, outermost wirings 9; the multilayer wiring board 1 comprises a first top circuit board [9, 59] and a second bottom circuit board [9, 59] and a heat conducting layer 4 formed of copper foil 55 disposed between the top and bottom circuit boards; using the multilayer wiring board 1 as circuit board 13 in Kuroda: the top image sensor of camera 6 is attached to the top circuit board and the bottom sensor of camera 10 is attached to the bottom circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kanai in Kuroda to have wherein the image shooting circuit board comprises a first circuit board, a second circuit board, and a heat conducting layer; the first image sensor is attached to the first circuit board; the second image sensor is attached to the second circuit board; and the heat conducting layer is disposed between the first circuit board and the second circuit board, and formed of heat conducting silica gel or graphite or copper foil for providing a double-sided wiring board having a reliable structure of wiring circuit layers allowing reliable connections to top and bottom cameras yielding a predicted result.

Regarding claim 4, the combination of Kuroda and Kanai teaches everything as claimed in claim 1. In addition, Kuroda teaches further comprising a connecting circuit board (16), wherein the connecting circuit board (16) is connected to the image shooting circuit board (13) by passing through a 

Regarding claim 5, the combination of Kuroda and Kanai teaches everything as claimed in claim 4. In addition, Kuroda teaches wherein the connecting circuit board is a flexible circuit board (Fig. 7; paras. 0036, 0037).

Regarding claim 9, the combination of Kuroda and Kanai teaches everything as claimed in claim 1. In addition, Kuroda teaches wherein the first lens and the second lens are arranged to be exactly opposite to each other on two sides of the image shooting circuit board (Figs. 6-8); or the first lens and the second lens are alternately arranged on two sides of the image shooting circuit board (optional).

Regarding claim 10, the combination of Kuroda and Kanai teaches everything as claimed in claim 1. In addition, Kuroda teaches A mobile terminal (Figs. 5-8), comprising the image shooting apparatus according to claim 1 (as presented above in claim 1).

Regarding claims 13, 14 and 18, claims 13, 14 and 18 reciting features corresponding to claims 4, 5 and 9 are also rejected for the same reasons presented above, respectively.



Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) or Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1) as applied to claim 1 above, and further in view of Lin et al (CN 204598057).
Regarding claim 6, the combination of Liao/Kuroda and Kanai teaches everything as claimed in claim 1, but fails to teach

However, in the same field of endeavor Lin teaches
wherein the first image shooting assembly (2) further comprises a first light filter support (5) and a first light filter (6), wherein the first light filter support (5) is disposed between the first lens (4) and the image shooting circuit board (1), the first light filter support (5) supports the first light filter (6), and the incident light received by the first lens is transmitted to the first image sensor through the first light filter (Figs. 1-3; paras. 0026-0029); and/or the second image shooting assembly further comprises a second light filter support and a second light filter, wherein the second light filter support is disposed between the second lens and the image shooting circuit board, the second light filter support supports the second light filter, and the incident light received by the second lens is transmitted to the second image sensor through the second light filter (optional) (Figs. 1-3; paras. 0026-0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lin in the combination of Liao/Kuroda and Kanai to have wherein the first image shooting assembly further comprises a first light filter support and a first light filter, wherein the first light filter support is disposed between the first lens and the image shooting circuit board, the first light filter support supports the first light filter, and the incident light received by the first lens is transmitted to the first image sensor through the first light 

Regarding claim 15, claim 15 reciting features corresponding to claim 6 is also rejected for the same reason as presented above.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20160127621) or Kuroda (US 20030036365) in view of Kanai et al (US 20130168148 A1) as applied to claim 1 above, and further in view of Yuan (US 20090219435).
Regarding claim 7, the combination of Liao/Kuroda and Kanai teaches everything as claimed in claim 1, but fails to teach
wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is transmitted to the first image sensor through the third light filter; and/or the second image shooting assembly further comprises a fourth light filter, wherein the fourth light filter is disposed within the second lens, and the incident light received by the second lens is transmitted to the second image sensor through the fourth light filter.
However, in the same field of endeavor Yuan teaches 
wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yuan in the combination of Liao/Kuroda and Kanai to have wherein the first image shooting assembly further comprises a third light filter, wherein the third light filter is disposed within the first lens, and the incident light received by the first lens is transmitted to the first image sensor through the third light filter; and/or the second image shooting assembly further comprises a fourth light filter, wherein the fourth light filter is disposed within the second lens, and the incident light received by the second lens is transmitted to the second image sensor through the fourth light filter for integrating the optical filter with the lens to form a unitary composite lens so that the number of optical elements can be maintained while improving image quality of a captured image yielding a predicted result.

Regarding claim 16, claim 16 reciting features corresponding to claim 7 is also rejected for the same reason as presented above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Quan Pham/Primary Examiner, Art Unit 2696